Citation Nr: 0117483	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-11 879	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Washington, DC


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The veteran perfected a timely appeal of this 
determination.

Additionally, in a December 1999 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).  The 
information of record does not indicate that the veteran 
filed a Notice of Disagreement (NOD) contesting this 
determination.  Thus, this matter is not before the Board for 
appellate review.  However, in light of the fact that the RO 
denied that claim on the basis that it was not well-grounded, 
the veteran and his representative are hereby advised that 
said claim may be readjudicated in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Therefore, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed RO decision in January 1998 denied the 
veteran's claim of entitlement to service connection for 
hepatitis C.  This was a final disallowance of this claim.

2.  Evidence submitted subsequent to the January 1998 RO 
decision is so significant that it must be considered (with 
the other evidence of record) in order to fairly decide the 
merits of the claim of entitlement to service connection for 
hepatitis C.

3.  The veteran has hepatitis C which was first manifested 
during service.


CONCLUSIONS OF LAW

1.  A January 1998 RO decision, which denied service 
connection for hepatitis C, is a final decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hepatitis C is new and material, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  3.156(a) (2000).

3.  Resolving all reasonable doubt in favor of the veteran, 
hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may also 
be granted on the basis of a post-service initial diagnosis 
of a disease, where the physician relates the current 
condition to the period of service.  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (2000).

In a January 1998 decision, the RO denied the veteran's claim 
of entitlement to service connection for hepatitis C.  This 
decision was based on the RO's finding that that there was no 
medical evidence showing the veteran was definitively 
diagnosed with hepatitis during service.  Subsequently, the 
RO denied the veteran's claim as not well grounded.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's January 1998 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated January 1998.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

In this particular case, the newly submitted evidence 
includes correspondence from two physicians who treated the 
veteran.  In a letter dated in September 1999, Dr. R.E.M., 
M.D., corresponded with another physician who also treated 
the veteran.  Within his letter, he indicated that the 
veteran was currently positive for hepatitis C.  He further 
advised that the veteran's current condition was possibly 
related to the veteran's episode of hepatitis while in 
service in 1975.  More specifically, the physician 
communicated that "[i]t would appear that the [veteran's] 
exposure history dates back to 1970 with some episodes of IV 
[intravenous] drug abuse.  [t]here is no history of 
homosexual behavior, blood transfusion receipt, etc."  In a 
subsequent letter, dated in November 1999, Dr. A.G., D.O., 
indicated that based on the information which was provided 
regarding the veteran's military record, it was "apparent 
that he [veteran] developed hepatitis in 1975, while in the 
military."  He further deduced that since the veteran was 
negative for both hepatitis A and B, it could be assumed that 
he had hepatitis C during service.

Based on a review of the above-referenced correspondence, the 
Board finds that new and material evidence has been 
presented.  The referenced letters are new, as they were not 
previously of record, nor were they previously considered by 
the RO in January 1998.  The letters are also material as 
they evidence the veteran's current hepatitis C and are 
somewhat suggestive of a link between the veteran's current 
hepatitis C and his period of service.  Consequently, the 
newly submitted evidence in this case is sufficient to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis C.  This evidence must also be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for hepatitis C.

The Board recognizes that the veteran's claim was decided by 
the RO on a de novo basis, a different approach from that 
used by the Board.  However, given that the RO denied the 
veteran's claim under that basis of adjudication, and in 
light of the decision to reopen the veteran's claim on the 
basis of the submission of new and material evidence, the 
Board is of the opinion that the veteran will not be 
prejudiced by its decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board is satisfied 
that all facts pertinent to the veteran's claim have been 
properly developed.  After examining the record, the Board 
finds that reasonable efforts to notify and assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim have been undertaken, and hence no further 
assistance to the veteran is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) ( to be codified as amended at 38 U.S.C.           
§§ 5103A, 5107) (hereinafter, "VCAA").

In considering the claim on the merits, the Board notes that 
in a letter dated in September 1999, the veteran's treating 
physician indicated that the veteran was currently positive 
for hepatitis C.  He further advised that the veteran's 
current condition was possibly related to the veteran's 
episode of hepatitis while in service in 1975.  Moreover, 
according to the veteran, he contracted hepatitis as the 
result of a sexual relationship he had during service.  A 
service medical record, dated March 19, 1975, does reveal 
that the veteran was seen at the U.S.A. Health Clinic at 
Baumholder APO with the complaint of jaundice eyes.  A 
notation contained in the same report indicates that at that 
time, the treatment plan included a liver function test, as 
the veteran had a history of having been with a girl who was 
diagnosed with hepatitis.  The provisional diagnosis was 
noted as "? hepatitis."  Based on this in-service 
provisional diagnosis of questionable hepatitis, in 
conjunction with the other medical evidence of record as 
discussed above, the Board determines that the veteran has 
brought forth probative evidence indicative of a hepatitis C 
disability with an onset during service.

A discrepancy, however, was created as to the circumstances 
surrounding the veteran's exposure to hepatitis by a 
September 1999 medical statement from R.E.M., M.D., a private 
physician.  This medical statement suggests that, by a 
process of elimination, the veteran's exposure to hepatitis 
may be due to some episodes of IV drug use, which date back 
to the 1970's.  Based on this medical statement, it would 
appear that the veteran contracted hepatitis as a result of 
primary drug abuse.  See Allen v. Principi, 237 F.3d 1368, 
1376 (Fed. Cir. 2001) (holding that the statutory language of 
38 U.S.C.A. § 1110 precludes compensation if the disability 
is caused by "the veteran's own . . . abuse of alcohol or 
drugs.); see also 38 U.S.C. § 105(a) (1999).

In resolving this discrepancy as to the circumstances 
surrounding the veteran's exposure to hepatitis, the Board 
observes that the veteran testified to the effect that he 
believed that he contracted hepatitis by way a heterosexual 
relationship during his period of active duty service.  The 
veteran's current account as to the event of his exposure is 
corroborated by the medical information collected at time he 
presented for treatment at the U.S.A. Health Clinic 
Baumholder.  Moreover, it is apparent from a review of the 
March 1975 U.S.A. Health Clinic Baumholder record that the 
veteran reported no other history regarding his exposure to 
hepatitis other than that he had been with a girl who had 
been diagnosed with hepatitis.  It is further evident from 
the record that Dr. A.G., who referred to that same 1975 
U.S.A. Health Clinic Baumholder record, concluded that the 
veteran developed hepatitis C during service.  Thus, given 
the contemporaneous nature of the March 1975 service medical 
evidence, as opposed to the Dr. R.E.M.'s statement, the Board 
finds that the veteran's account as to the circumstances 
surrounding his exposure to hepatitis is credible, and that 
it raises a reasonable doubt as to the primary cause of his 
hepatitis C disability.  In resolving that doubt in favor of 
the veteran, the Board concludes that the veteran's hepatitis 
C disability resulted from an in-service heterosexual 
relationship.  VCAA, § 4 (to be codified as amended at 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for hepatitis C is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
hepatitis C is reopened.

Entitlement to service connection for hepatitis C is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals





